 

Exhibit 10.25



 

 



 

JAMES RIVER GROUP HOLDINGS, LTD.

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of December 17, 2014

 



 



 

 

 

  

Table of Contents

 

    Page       Article I 1 REGISTRATION RIGHTS 1 1.1 Demand Registrations 1 1.2
Piggyback Registrations 5 1.3 Registration Procedures 6 1.4 Registration
Expenses 9 1.5 Registration Rights Indemnification 10 1.6 Participation in
Underwritten Registrations 12 1.7 Shelf Take-Downs 13 1.8 Rule 144 Reporting 14
1.9 Holdback 15 1.10 No Inconsistent Agreements 15 1.11 Stock Splits, etc 16
Article II DEFINITIONS 16 2.1 Certain Definitions 16 Article III MISCELLANEOUS
20 3.1 Further Assurances 20 3.2 Amendment; Exercise of Rights and Remedies;
Waivers 21 3.3 No Third Party Beneficiaries 21 3.4 Successors, Assigns 21 3.5
Notices 21 3.6 Severability 21 3.7 Headings; Construction 21 3.8 Entire
Agreement 22 3.9 Governing Law; Jurisdiction; Waiver of Jury Trial 22 3.10
Enforcement 23 3.11 Counterparts 23

 

Annex A Notice Addresses

 

i

 

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 17, 2014,
by and among (i) James River Group Holdings, Ltd., a Bermuda company (and any
successors in interest thereto, the “Company”); (ii) (a) D.  E.  Shaw CH-SP
Franklin, L.L.C., a Delaware limited liability company, D.  E.  Shaw CF-SP
Franklin, L.L.C., a Delaware limited liability company, and D.  E.  Shaw Oculus
Portfolios, L.L.C., a Delaware limited liability company (collectively, and
together with the other members of their Investor Group, the “D.  E.  Shaw
Investors”); and (b) The Goldman Sachs Group, Inc., a Delaware corporation, and
Goldman Sachs JRVR Investors Offshore, L.P., a Cayman Islands exempted limited
partnership, (collectively, and together with the other members of their
Investor Group, the “GS Investors,” and, together with the D.  E.  Shaw
Investors, the “Original Investors”); (iii) the persons identified as
“Management Investors” on the signature pages hereto (the “Management Investors”
and, together with the Original Investors, the “Investors”); and (iv) any other
Shareholder that may become a party to this Agreement after the date, and
subject to and in accordance with the terms and conditions, of this
Agreement.  Capitalized terms used in this Agreement without definition shall
have the meanings set forth in Section 2.1 below.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Original Investors and Management Investors were party
to the Second Amended and Restated Investor Shareholders Agreement, dated as of
April 8, 2009 (the “Shareholders Agreement”), which, among other things,
provided for certain registration rights for the Original Investors;

 

WHEREAS, the parties have undertaken an initial Public Offering of the Company’s
securities pursuant to the Offering Agreement, dated as of September 23, 2014
(the “Offering Agreement”);

 

WHEREAS, in connection with the Proposed Offering (as defined in the Offering
Agreement), the parties have agreed to terminate the Shareholders Agreement
pursuant to the Termination of Shareholders Agreement, of even date herewith;

 

WHEREAS, notwithstanding the termination of the Shareholders Agreement, the
parties desire the Investors to retain certain of the registration rights
provided for in the Shareholders Agreement after consummation of the Offering;
and

 

WHEREAS, to provide such registration rights the parties have entered into this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement, the parties to this Agreement agree as follows:

 

Article I

 

REGISTRATION RIGHTS

 

1.1       Demand Registrations.

 

(a)          Requests for Registration.  At any time following the date that is
six months after the date on which the Offering is consummated, each Original
Investor, subject to

 

 

 

  

Section 1.1(b) below, may request in writing that the Company effect the
registration of all or any part of the Registrable Securities held by such
Holder(s) and the other members of its Investor Group (each such request, a
“Registration Request”).  Promptly after its receipt of any Registration
Request, the Company will give written notice of such Registration Request to
all other Holders, and will use commercially reasonable efforts to register, in
accordance with the provisions of this Agreement, all Registrable Securities
that have been requested to be registered in the Registration Request or by any
other Holders by written notice to the Company given within 5 Business Days
after the date the Company has given such Holders notice of the Registration
Request.  To the extent permitted by Applicable Law, the Company will pay all
Registration Expenses incurred in connection with any registration pursuant to
this Section 1.1.  Any registration requested pursuant to this Section 1.1(a) or
Section 1.1(c) below is referred to in this Agreement as a “Demand
Registration.”

 

(b)          Limitations on Demand Registrations.  Each of (x) the D.  E.  Shaw
Investors, collectively, and (y) the GS Investors, collectively, shall be
entitled to one Demand Registration in any consecutive 12-month period.  Unless
otherwise agreed by the Board, the Company will not be obligated to have a
Registration Statement of the Company pursuant to a Demand Registration that is
declared effective during the six-month period following the effective date of
any other Registration Statement of the Company pursuant to a Demand
Registration.  The Company shall not be obligated to effect a Demand
Registration unless the aggregate proceeds expected to be received from the sale
of the Registrable Securities requested to be included in such Demand
Registration equals or exceeds US $100 million, unless otherwise agreed by the
Board.  No request for registration will count for the purposes of the
limitations in this Section 1.1(b) if (i) the Requesting Holder(s) determine in
good faith to withdraw (prior to the effective date of the Registration
Statement relating to such request) the proposed registration due to marketing
or regulatory reasons; (ii) the Registration Statement relating to such request
is not declared effective within 180 days of the date such Registration
Statement is first filed with the Commission (other than solely by reason of the
Requesting Holder(s) having refused to proceed) and such Requesting Holder(s)
withdraws the Registration Request prior to such Registration Statement being
declared effective; (iii) prior to the sale of 90 percent of the Registrable
Securities included in the applicable registration relating to such request,
such registration is adversely affected by any stop order, injunction or other
order or requirement of the Commission or any other governmental agency or court
for any reason and the Company fails to have such stop order, injunction, or
other order or requirement removed, withdrawn, or resolved to the reasonable
satisfaction of the Requesting Holder(s) within 30 days of the date of such
order; (iv) more than 50 percent of the Registrable Securities requested by such
Requesting Holder(s) to be included in such registration are not so included
pursuant to Section 1.1(f) below; or (v) the conditions to closing specified in
the underwriting agreement or purchase agreement entered into in connection with
the registration relating to such request are not satisfied or waived (other
than as a result of a material default or breach thereunder by any such
Requesting Holder(s)).  Notwithstanding the foregoing, to the extent permitted
by Applicable Law, the Company will pay all Registration Expenses in connection
with any Registration Request pursuant to Section 1.1(a) regardless of whether
or not such Registration Request counts towards the limitation set forth above.

 

(c)          Short-Form Registrations.  The Company will use commercially
reasonable efforts to qualify for registration, and thereafter to effect any
Demand Registration, on Form S-3 (or, in the event the Company is a Well Known
Seasoned Issuer (as defined in the

 

2

 

  

Securities Act), Form S-3ASR) or any comparable or successor form or forms or
any similar short-form registration (each such Demand Registration, a
“Short-Form Registration”).  If requested by an Original Investor and available
to the Company, such Short-Form Registration will be a “shelf” Registration
Statement providing for the registration of, and the sale on a continuous or
delayed basis of, the Registrable Securities pursuant to Rule 415, and to that
end the Company will register (whether or not required by Applicable Law to do
so) the Shares under the Exchange Act in accordance with the provisions of the
Exchange Act following the effective date of the first registration of any
securities of the Company on Form S-1 or any comparable or successor form or
forms.  In no event shall the Company be obligated to effect any shelf
registration other than pursuant to a Short-Form Registration, subject to the
final sentence of this Section 1(c).  The Requesting Holder(s) will be entitled
to request at any time and from time to time an unlimited number of Short-Form
Registrations, if available to the Company, with respect to all or any part of
the Registrable Securities held by such Requesting Holders and the other members
of their Investor Group(s), in addition to the registration rights provided in
Section 1.1(a), provided that the Company will not be obligated to have a
Registration Statement pursuant to this Section 1.1(c) (i) declared effective
within 90 days after the effective date of any Registration Statement of the
Company pursuant to a Demand Registration or (ii) except in the case of a
Short-Form Registration relating to a Form S-3ASR with respect to which the
Requesting Holder instructs the Company to rely on the “pay-as-you-go” option
permitted under Rules 456(b) and 457(r) under the Securities Act, unless the
value of Registrable Securities of the Requesting Holder(s) and the other
members of their Investor Group(s) included in the applicable Registration
Request is at least US $100 million; in each case unless otherwise agreed by the
Board.  Promptly after its receipt of any Registration Request for a Short-Form
Registration, the Company will give written notice of such Registration Request
to all other Holders, and will use commercially reasonable efforts to register,
in accordance with the provisions of this Agreement, all Registrable Securities
that any Holder has requested in writing to be registered by no later than the
fifth day after the date of such notice.  To the extent permitted by Applicable
Law, the Company will pay all Registration Expenses incurred in connection with
any Short-Form Registration.  If any Demand Registration is proposed to be a
Short-Form Registration and an underwritten offering, if the managing
underwriter shall advise the Company that, in its opinion, it is of material
importance to the success of such proposed offering to file a Registration
Statement on Form S-1 (or any successor or similar Registration Statement) or to
include in such Registration Statement information not required to be included
in a Short-Form Registration, then the Company will file a Registration
Statement on Form S-1 or supplement the Short-Form Registration as reasonably
requested by such managing underwriter.

 

(d)          Restrictions on Demand Registrations.  If the filing, initial
effectiveness, or continued use of a Registration Statement, including a shelf
Registration Statement pursuant to Rule 415, with respect to a Demand
Registration would require the Company to make a public disclosure of material
non-public information, which disclosure in the good faith judgment of the Board
(after consultation with external legal counsel) (i) would be required to be
made in any Registration Statement so that such Registration Statement would not
be materially misleading; (ii) would not be required to be made at such time but
for the filing, effectiveness, or continued use of such Registration Statement;
and (iii) would reasonably be expected to have a material adverse effect on the
Company or its business or the business of any of its Subsidiaries or on the
Company’s ability to effect a material proposed acquisition, disposition,
financing,

 

3

 

  

reorganization, recapitalization, or similar transaction, then the Company may,
upon giving prompt written notice of such action to the Holders participating in
such registration, delay the filing or initial effectiveness of, or suspend use
of, such Registration Statement; provided that the Company shall not be
permitted to do so (x) more than four times during any 12-month period or (y)
for periods exceeding, in the aggregate, 90 days during any 12-month period.  In
the event the Company exercises its rights under the preceding sentence, such
Holders agree to suspend, promptly upon their receipt of the notice referred to
above, their use of any prospectus relating to such registration in connection
with any sale or offer to sell Registrable Securities.  If the Company so
postpones the filing of a prospectus or the effectiveness of a Registration
Statement, the Requesting Holder(s) will be entitled to withdraw such
Registration Request and, if such Registration Request is withdrawn, such
Registration Request will not count for purposes of the limitation set forth in
Section 1.1(b) above.  To the extent permitted by Applicable Law, the Company
will pay all Registration Expenses incurred in connection with any such aborted
registration or prospectus.

 

(e)          Selection of Underwriters.  If the Requesting Holder(s) intend that
the Registrable Securities of their Investor Groups covered by their
Registration Request shall be distributed by means of an underwritten offering,
such Requesting Holders will so advise the Company as a part of the Registration
Request, and the Company will include such information in the notice sent by the
Company to the other Holders with respect to such Registration Request.  In such
event, the managing underwriter to administer the offering will be chosen by the
Holders of a majority of the Registrable Securities being sold in such offering,
subject to the prior written consent, not to be unreasonably withheld or
delayed, of the Company.  If the offering is underwritten, the right of any
Holder to registration pursuant to this Section 1.1 will be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting (unless otherwise agreed by
the Requesting Holder(s)), and each such Holder will (together with the Company
and the other Holders distributing their Equity Securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting.  If any Holder
disapproves of the terms of the underwriting, such Holder may elect to withdraw
from the underwriting by written notice to the Company, the managing
underwriter, and the D.  E.  Shaw Investors.

 

(f)          Priority on Demand Registrations.  The Company will not include in
any underwritten registration pursuant to this Section 1.1 any Equity Securities
that are not Registrable Securities without the prior written consent of the
Requesting Holder(s).  If the managing underwriter advises the Company that in
its reasonable opinion the number of Registrable Securities (and, if permitted,
other securities requested to be included in such offering) exceeds the number
of securities that can be sold in such offering without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), the Company will include in such offering only such number of
Equity Securities that in the reasonable opinion of such underwriters can be
sold without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which Equity Securities will be
so included in the following order of priority: (i) first, Registrable
Securities of Holders that are Investors or members of any Investor Group, pro
rata on the basis of the aggregate number of such Registrable Securities owned
by each such Holder; (ii) second, Registrable Securities of any other Holders,
pro rata in on the basis of the aggregate number of

 

4

 

  

Registrable Securities owned by each such Holder; and (iii) third, any other
Equity Securities of the Company that have been requested to be so included
(subject to the terms of this Agreement).

 

1.2       Piggyback Registrations.

 

(a)          Right to Piggyback.  Whenever the Company proposes to register any
of its securities, other than a registration pursuant to Section 1.1 above or a
Special Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to all Holders of its intention to
effect such a registration and will include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 5 Business Days after the date of the Company’s notice
(a “Piggyback Registration”).  Any Holder that has made such a written request
may withdraw its Registrable Securities from such Piggyback Registration by
giving written notice to the Company and the managing underwriter, if any, on or
before the fifth Business Day prior to the planned effective date of such
Piggyback Registration.  The Company may terminate or withdraw any registration
under this Section 1.2 prior to the effectiveness of such registration, whether
or not any Holder has elected to include Registrable Securities in such
registration, and, except for the obligation to pay Registration Expenses
pursuant to Section 1.2(c), the Company will have no liability to any Holder in
connection with such termination or withdrawal.

 

(b)          Underwritten Registration.  If the registration referred to in
Section 1.2(a) is proposed to be underwritten, the Company will so advise the
Holders as a part of the written notice given pursuant to Section 1.2(a).  In
such event, the right of any Holder to registration pursuant to this Section 1.2
will be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting, and
each such Holder will (together with the Company and the other Holders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting.  If any Holder disapproves of the terms of the
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company, the lead managing underwriter(s), and the D.  E.  Shaw Investors.

 

(c)          Piggyback Registration Expenses.  To the extent permitted by
Applicable Law, the Company will pay all Registration Expenses in connection
with any Piggyback Registration, whether or not any registration or prospectus
becomes effective or final.

 

(d)          Priority on Primary Registrations.  If a Piggyback Registration
relates to an underwritten primary offering on behalf of the Company, and the
managing underwriters advise the Company that in their reasonable opinion the
number of Equity Securities requested to be included in such registration
exceeds the number which can be sold without adversely affecting the
marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such registration or prospectus
only such number of Equity Securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
Equity Securities will be so included in the following order of priority: (i)
first, the securities the Company proposes to sell; (ii) second, Registrable
Securities of any Holders, pro rata on the basis of the aggregate number of such
securities or shares owned by each such

 

5

 

  

Holder; and (iii) third, any other securities of the Company that have been
requested to be so included (subject to the terms of this Agreement).

 

(e)          Priority on Secondary Registrations.  If a Piggyback Registration
relates to an underwritten secondary registration on behalf of other holders of
the Company’s securities (other than a registration pursuant to Section 1.1
above), and the managing underwriters advise the Company that in their
reasonable opinion the number of Equity Securities requested to be included in
such registration exceeds the number which can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), the Company will include in such registration only
such number of Equity Securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
Equity Securities will be so included in the following order of priority: (i)
first, Registrable Securities of any Holders, pro rata on the basis of the
aggregate number of such securities or shares owned by each such Holder and (ii)
second, any other securities of the Company that have been requested to be so
included (subject to the terms of this Agreement).

 

1.3      Registration Procedures.  Subject to Section 1.1(d) above, whenever the
Holders of Registrable Securities have requested that any Registrable Securities
be registered pursuant to Sections 1.1 or 1.2 above or offered pursuant to
Section 1.7 below, the Company will use commercially reasonable efforts to
effect the registration and sale of such Registrable Securities in accordance
with the intended method of disposition thereof.  Without limiting the
generality of the foregoing, the Company shall as expeditiously as possible:

 

(a)          prepare and (within 25 days after the end of the 5 Business Day
period within which requests for registration may be given to the Company
pursuant hereto) file with the Commission a Registration Statement with respect
to such Registrable Securities, make all required filings with FINRA and
thereafter use commercially reasonable efforts to cause such Registration
Statement to become effective, provided that before filing a Registration
Statement or any amendments or supplements thereto, the Company will furnish to
the participating Holders and Holders’ Counsel copies of all such documents
proposed to be filed, which documents will be subject to review of such counsel
at the Company’s expense;

 

(b)          prepare and file with the Commission such amendments and
supplements to such Registration Statement and such free writing prospectuses
under Rule 433 (each, a “Free Writing Prospectus”) as may be necessary to keep
such Registration Statement effective for a period of either (i) not less than
six months or, if such Registration Statement relates to an underwritten
offering, such longer period as in the opinion of counsel for the underwriters a
prospectus is required by Applicable Law to be delivered in connection with
sales of Registrable Securities by an underwriter or dealer or three years in
the case of shelf Registration Statements (or such shorter period ending on the
date that the securities covered by such shelf Registration Statement cease to
constitute Registrable Securities) or (ii) such shorter period as will terminate
when all of the securities covered by such Registration Statement have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such Registration Statement (but in any event
not before the expiration of any longer period required under the Securities
Act), and to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement until
such time as all of

 

6

 

  

such Equity Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof set forth in such
Registration Statement;

 

(c)          furnish to each seller of Registrable Securities such number of
copies, without charge, of such Registration Statement, each amendment and
supplement thereto, including each preliminary prospectus, final prospectus, any
Free Writing Prospectus, all exhibits, and other documents filed therewith and
such other documents as such seller may reasonably request including in order to
facilitate the disposition of the Registrable Securities owned by such seller;

 

(d)          use commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things that may be necessary or reasonably advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company will not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction);

 

(e)          use commercially reasonable efforts to cause all Registrable
Securities covered by such Registration Statement to be registered with or
approved by such other governmental agencies, authorities and self-regulatory
bodies as may be necessary or reasonably advisable in light of the business and
operations of the Company to enable the seller or sellers to consummate the
disposition of such Registrable Securities in accordance with the intended
method or methods of disposition of such Registrable Securities;

 

(f)          promptly notify each seller of such Registrable Securities and
Holders’ Counsel, at any time when a prospectus relating thereto is required to
be delivered under the Securities Act, upon discovery that, or upon the
discovery of the happening of any event as a result of which, the prospectus
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made, and, as promptly as practicable, prepare and furnish
to such seller a reasonable number of copies of a supplement or amendment to
such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;

 

(g)          notify each seller of any Registrable Securities covered by such
Registration Statement and Holders’ Counsel (i) when the prospectus or any
prospectus supplement or post-effective amendment or any Free Writing Prospectus
has been filed and, with respect to such Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission for amendments or supplements to such Registration
Statement or to amend or to supplement such prospectus or for additional
information; and (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for any of such purposes;

 

7

 

  

(h)          use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed or, if no similar securities issued by the
Company are then listed on any securities exchange, use commercially reasonable
efforts to cause all such Registrable Securities to be listed on the New York
Stock Exchange or NASDAQ, as determined by the Company;

 

(i)          provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of, or date of final receipt, for
such Registration Statement;

 

(j)          enter into such customary agreements (including underwriting
agreements with customary provisions) and take all such other actions as the
Requesting Holder(s) (if such registration is a Demand Registration) or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including effecting a share split or
a combination of shares);

 

(k)          make available for inspection by any seller of Registrable
Securities and Holders’ Counsel, any underwriter participating in any
disposition pursuant to such Registration Statement and any attorney,
accountant, or other agent retained by any such seller or underwriter, all
financial and other records, pertinent corporate documents, and documents
relating to the business of the Company, and cause the Company’s officers,
directors, employees, and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant, or
agent in connection with such Registration Statement; provided that each Holder
will, and will use commercially reasonable efforts to cause each such
underwriter, accountant, or other agent to (i) enter into a confidentiality
agreement in form and substance reasonably satisfactory to the Company and (ii)
minimize the disruption to the Company’s business in connection with the
foregoing;

 

(l)          otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months beginning with the first day of the
Company’s first full calendar quarter after the effective date of the
Registration Statement, which earnings statement will satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

 

(m)          in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or ceasing trading of any
securities included in such Registration Statement for sale in any jurisdiction,
use every reasonable effort to promptly to obtain the withdrawal of such order;

 

(n)          take such other actions as the underwriters reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities,
including preparing for and participating in such number of “road shows” and all
such other customary selling efforts as the underwriters reasonably request in
order to expedite or facilitate such disposition;

 

(o)          obtain one or more comfort letters, addressed to any underwriter(s)
and the sellers of Registrable Securities, dated the effective date of or the
date of the final receipt issued for such Registration Statement (and, if such
registration includes an underwritten Public

 

8

 

  

Offering dated the date of the closing under the underwriting agreement for such
offering), signed by the Company’s independent public accountants in customary
form and covering such matters of the type customarily covered by comfort
letters as the Holders of a majority of the Registrable Securities being sold in
such offering reasonably request;

 

(p)          provide legal opinions of the Company’s outside counsel, addressed
to any underwriter(s) and the Holders of the Registrable Securities being sold,
dated the effective date of or the date of the final receipt issued for such
Registration Statement, each amendment and supplement to such Registration
Statement (and, if such registration includes an underwritten Public Offering,
dated the date of the closing under the underwriting agreement), with respect to
the Registration Statement, each amendment and supplement to such Registration
Statement (including the preliminary prospectus) and such other documents
relating to such Registration Statement in customary form and covering such
matters of the type customarily covered by legal opinions of such nature; and

 

(q)          use commercially reasonable efforts to take or cause to be taken
all other actions, and do and cause to be done all other things, necessary or
reasonably advisable in the opinion of Holders’ Counsel to effect the
registration of such Registrable Securities contemplated hereby.

 

The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus or any Free Writing Prospectus used in connection
therewith, that refers to any Holder covered by such prospectus or Free Writing
Prospectus by name, or otherwise identifies such Holder as the holder of any
securities of the Company, without the consent of such Holder, such consent not
to be unreasonably withheld or delayed, unless and to the extent such disclosure
is required by Applicable Law.  The Company may require each Holder of
Registrable Securities as to which any registration is being effected to furnish
the Company with such information regarding such Holder and pertinent to the
disclosure requirements relating to the registration and the distribution of
such securities as the Company may from time to time reasonably request in
writing.

 

1.4       Registration Expenses.

 

(a)          Except as otherwise provided in this Agreement, to the extent
permitted by Applicable Law, all expenses incidental to the Company’s
performance of or compliance with this Agreement, including all registration and
filing fees, fees and expenses of compliance with securities or blue sky laws,
word processing, duplicating and printing expenses, messenger and delivery
expenses, and fees and disbursements of counsel for the Company and all
independent certified public accountants, underwriters, and other Persons
retained by the Company (all such expenses, “Registration Expenses”), will be
borne by the Company.  The Company will, in any event, pay its internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit or quarterly
review, the expenses of any liability insurance, and the expenses and fees for
listing the securities to be registered on each securities exchange on which
similar securities issued by the Company are then listed or on the New York
Stock Exchange or NASDAQ.  All Selling Expenses will be

 

9

 

  

borne by the holders of the securities so registered pro rata on the basis of
the amount of proceeds from the sale of their shares so registered.

 

(b)          In connection with each Demand Registration and each Piggyback
Registration, to the extent permitted by Applicable Law, the Company will
reimburse the holders of Registrable Securities covered by such registration for
the reasonable fees and disbursements of one United States counsel (“Holders’
Counsel”) selected by the D.  E.  Shaw Investors, if any D.  E.  Shaw Investor
is participating in such registration, and if not, selected by the Requesting
Holders, or if there is no Requesting Holder, by holders of the majority of the
Registrable Securities participating in such registration.

 

1.5       Registration Rights Indemnification.

 

(a)          Each Holder, each Affiliate of a Holder, any Person who is or might
be deemed to be a controlling Person of the Company or any of its Subsidiaries
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, their respective direct and indirect general and limited partners,
advisory board members, directors, officers, trustees, managers, members,
Affiliates, shareholders and other Excluded Persons, and each other Person, if
any, who controls any such Holder or any such controlling person within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each such person being referred to in this Agreement as an “Covered Person”)
shall be indemnified and held harmless by the Company (but only to the extent of
the Company’s assets), to the fullest extent permitted under Applicable Law,
from and against any and all loss, liability, and expense (including taxes;
penalties; judgments; fines; amounts paid or to be paid in settlement; costs of
investigation and preparations; and fees, expenses, and disbursements of
attorneys, whether or not the dispute or proceeding involves the Company or any
Shareholder) reasonably incurred or suffered by any such Covered Person or to
which any such Covered Person may become subject under the Securities Act or
otherwise, insofar as such loss, liability, or expense (or actions or
proceedings, whether commenced or threatened, in respect of any such loss,
liability, or expense) arises out of or is based upon (i) any untrue or alleged
untrue statement of material fact contained or incorporated by reference in any
Registration Statement, prospectus, preliminary prospectus, or Free Writing
Prospectus, or any amendment thereof or supplement thereto or any document
incorporated by reference therein, or any other such disclosure document
(including reports and other documents filed under the Exchange Act and any
document incorporated by reference in such reports and/or documents) or other
document or report; (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (iii) any violation by the Company of any rule or regulation
promulgated under the Securities Act or any state securities laws applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, and the Company will pay and reimburse
such Covered Persons for any legal or any other expenses actually and reasonably
incurred by them in connection with investigating, defending, or settling any
such loss, claim, liability, action, or proceeding, provided that the Company
shall not be liable in any such case to the extent that any such loss, liability
(or action or proceeding in respect thereof), or expense arises out of or is
based upon an untrue statement or alleged untrue statement, or omission or
alleged omission, made or incorporated by reference in such Registration
Statement, any such prospectus, preliminary prospectus, or Free Writing
Prospectus, or any amendment or supplement thereto, or any document incorporated
by reference therein, or

 

10

 

  

any other such disclosure document (including reports and other documents filed
under the Exchange Act and any document incorporated by reference in such
reports or documents) or other document or report, or in any application in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by such Covered Person expressly for use therein.  In
connection with an underwritten offering, the Company, if requested, will
indemnify such underwriters, their officers and directors, and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the Covered
Persons.

 

(b)          In connection with any Registration Statement in which a Holder is
participating, each such Holder will furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement or prospectus, and will
indemnify and hold harmless the Company, its directors and officers, each
underwriter and any Person who is or might be deemed to be a controlling person
of the Company or any of its Subsidiaries within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act and each such underwriter
against any losses, claims, damages, liabilities, joint or several, to which the
Company or any such director or officer, any such underwriter, or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon (i)
any untrue or alleged untrue statement of material fact contained in the
Registration Statement, prospectus, preliminary prospectus, or Free Writing
Prospectus, or any amendment thereof or supplement thereto or in any application
or (ii) any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
in any such case only to the extent that such untrue statement or omission is
made in such Registration Statement, any such prospectus, preliminary
prospectus, Free Writing Prospectus, or any amendment or supplement thereto, or
in any application, in reliance upon and in conformity with written information
prepared and furnished to the Company by such Holder expressly for use therein,
and such Holder will reimburse the Company and each such director, officer,
underwriter, and controlling Person for any legal or any other expenses actually
and reasonably incurred by them in connection with investigating, defending, or
settling any such loss, claim, liability, action, or proceeding, provided that
the obligation to indemnify and hold harmless will be individual and several to
each Holder and will be limited to the net amount of proceeds received by such
Holder from the sale of Registrable Securities pursuant to such Registration
Statement and provided, further, that the Holders shall not be obligated to
indemnify or hold harmless the Company, any such director or officer, any such
underwriter, or any such controlling person against any such losses, claims,
damages, or liabilities that constitute consequential, exemplary, punitive,
incidental, indirect, or special damages, including damages for loss of profits,
loss of use or revenue, or losses by reason of cost of capital.

 

(c)          Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party.  If such defense is assumed, the
indemnifying party will not, without the indemnified party’s prior consent,
settle or compromise any action or claim or

 

11

 

  

consent to the entry of any judgment unless such settlement or compromise
includes as an unconditional term thereof the release of the indemnified party
from all liability, which release shall be reasonably satisfactory to the
indemnified party.  An indemnifying party who is not entitled to, or elects not
to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.

 

(d)          The indemnification provided for in this Section 1.5 will remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

 

(e)          If the indemnification provided for in this Section 1.5 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
thereunder, will contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other hand in
connection with the statements or omissions which resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations.  The relevant fault of the indemnifying party and the
indemnified party will be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission of the indemnifying party and the indemnified
party.  Notwithstanding the foregoing, the amount any Holder will be obligated
to contribute pursuant to this Section 1.5(e) will be limited to an amount equal
to the net proceeds to such Holder of the Registrable Securities sold pursuant
to the Registration Statement which gives rise to such obligation to contribute
(less the aggregate amount of any damages which the Holder has otherwise been
required to pay in respect of such loss, claim, damage, liability, or action or
any substantially similar loss, claim, damage, liability, or action arising from
the sale of such Registrable Securities).  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

1.6       Participation in Underwritten Registrations.

 

(a)          No Holder may participate in any registration that is underwritten
unless such Holder (i) agrees to sell its Registrable Securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements (including pursuant to the terms
of any over-allotment or “Green Shoe” option requested by the managing
underwriter(s), provided that no Holder will be required to sell more than the
number of Registrable Securities that such Holder has requested the Company to
include in any registration); (ii) completes and executes all questionnaires,
powers of attorney,

 

12

 

  

indemnities, underwriting agreements, and other documents reasonably required
under the terms of such underwriting arrangements; and (iii) cooperates with the
Company’s reasonable requests in connection with such registration or
qualification (it being understood that the Company’s failure to perform its
obligations, which failure is caused by such Holder’s failure to cooperate, will
not constitute a breach by the Company of this Agreement).  Notwithstanding the
foregoing, no Holder will be required to agree to any indemnification
obligations on the part of such Holder that are greater than its obligations
pursuant to Section 1.5(b).  Such Holder shall not be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Holder, such Holder’s title to the Registrable Securities, such Holder’s
intended method of distribution and any other representations required to be
made by such Holder under Applicable Law, and the aggregate amount of the
liability of such Holder shall not exceed such Holder’s net proceeds from such
underwritten offering.

 

(b)       Each Holder that is participating in any registration hereunder agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 1.3(f), such Holder will forthwith discontinue
the disposition of its Registrable Securities pursuant to the Registration
Statement until such Holder receives copies of a supplemented or amended
prospectus as contemplated by such Section 1.3(f).  In the event the Company
gives any such notice, the applicable time period mentioned in Section 1.3(b)
during which a Registration Statement is to remain effective will be extended by
the number of days during the period from and including the date of the giving
of such notice pursuant to this Section 1.6(b) to and including the date when
each seller of a Registrable Security covered by such Registration Statement
will have received the copies of the supplemented or amended prospectus
contemplated by Section 1.3(f).

 

1.7       Shelf Take-Downs.

 

(a)        At any time that a shelf Registration Statement covering Registrable
Securities is effective, if a Requesting Holder delivers a notice to the Company
(an “Underwritten Shelf Take-Down Notice”) stating that such Requesting Holder
intends to effect an underwritten offering of all or part of their or their
Investor Group’s Registrable Securities included on the shelf Registration
Statement (a “Shelf Underwritten Offering”) and stating the number of the
Registrable Securities to be included in the Shelf Underwritten Offering, then
the Company shall amend or supplement the shelf Registration Statement or
related prospectus as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Shelf Underwritten Offering (taking
into account the inclusion of Registrable Securities by any other Holders
pursuant to this Section 1.7(a)), provided that (i) no Underwritten Shelf
Take-Down Notice may be delivered within 30 days after the effective date of any
Registration Statement of the Company hereunder, other than a Form S-3ASR, and
(ii) (x) the D.  E.  Shaw Investors, collectively, and (y) the GS Investors,
collectively, may only deliver an aggregate of two (2) Underwritten Shelf
Take-Down Notices in any consecutive 12-month period.  In connection with any
Shelf Underwritten Offering:

 

(i)          such Requesting Holder shall also deliver the Underwritten Shelf
Take-Down Notice to all other Holders included on such shelf Registration
Statement and permit each such Holder to include its Registrable Securities
included on the shelf

 

13

 

  

Registration Statement in the Shelf Underwritten Offering if such Holder
notifies the proposing Requesting Holder(s) and the Company within two Business
Days after delivery of the Underwritten Shelf Take-Down Notice to such other
Holder, provided that in the event the Underwritten Shelf Take-Down Notice is
with respect to a Specified Non-Marketed Offering, each other Holder must notify
such Requesting Holder(s) and the Company within one Business Day after delivery
of the Underwritten Shelf Take-Down Notice to such other Holder;

 

(ii)         unless otherwise agreed by the Board, the Company shall not be
required to undertake any such Shelf Underwritten Offering if the value of
Registrable Securities of any Underwritten Shelf Take-Down Notice is less than
the greater of (i) US $25 million and (ii) 10% of the market value of the public
float of the Company (determined in accordance with Rule 405 under the
Securities Act); and

 

(iii)        in the event that the underwriter advises the Company in its
reasonable opinion that marketing factors (including an adverse effect on the
per share offering price) require a limitation on the number of shares that
would otherwise be included in such take-down, the underwriter may limit the
number of shares that would otherwise be included in such take-down offering in
the same manner as is described in Section 1.1(f) with respect to a limitation
of shares to be included in a registration.

 

(b)        At any time that a shelf Registration Statement covering Registrable
Securities is effective, a Holder(s) may deliver a notice to the Company (a
“Shelf Take-Down Notice”) stating that such Holder(s) intend to sell in a
non-underwritten offering all or part of their or their Investor Group’s
Registrable Securities included on the shelf Registration Statement (a “Shelf
Offering”) and stating the number of the Registrable Securities to be included
in the Shelf Offering, then the Company shall amend or supplement the shelf
Registration Statement or related prospectus as may be necessary in order to
enable such Registrable Securities to be distributed pursuant to the Shelf
Offering, provided that no Shelf Take-Down Notice may be delivered within 30
days after the effective date of any Registration Statement of the Company
hereunder, other than a Form S-3ASR.  In connection with any Shelf Offering,
such Requesting Holder(s) shall also deliver the Shelf Take-Down Notice to all
other Holders included on such shelf Registration Statement and permit each
Holder to include its Registrable Securities included on the shelf Registration
Statement in the Shelf Offering (which Registrable Securities will be included
in the same order of priority as is described in Section 1.1(f) as reasonably
determined by the Requesting Holder(s)) if such Holder notifies the proposing
Requesting Holder(s) and the Company within two Business Days after delivery of
the Shelf Take-Down Notice to such other Holder, provided that in the event the
Shelf Take-Down Notice is with respect to a Specified Non-Marketed Offering,
each other Holder must notify such Requesting Holder(s) and the Company within
one Business Day after delivery of the Shelf Take-Down Notice to such other
Holder.

 

1.8       Rule 144 Reporting.  With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees
to:

 

14

 

  

(a)       make and keep public information available as those terms are
understood and defined in Rule 144, at all times from and after 90 days
following the effective date of the first registration under the Securities Act
filed by the Company for an offering of its securities to the general public;
and

 

(b)       to use commercially reasonable efforts to then file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act at any time after it has
become subject to such reporting requirements.

 

1.9      Holdback.  In consideration for the Company agreeing to its obligations
under this ARTICLE I, each Holder agrees in connection with any registration of
the Company’s securities (whether or not such Holder is participating in such
registration) upon the request of the Company and the underwriters managing any
underwritten offering of the Company’s securities other than with respect to any
Specified Non-Marketed Offerings, not to effect (other than pursuant to such
registration) any public sale or distribution of Registrable Securities,
including any sale pursuant to Rule 144 or Rule 144A, or make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any
Registrable Securities, any other Equity Securities, or any securities
convertible into or exchangeable or exercisable for any Equity Securities
without the prior written consent of the Company or such underwriters, as the
case may be, during the Holdback Period so long as all Holders or shareholders
holding more than (including any Holders who are members of a Group holding more
than) five percent of the outstanding Shares are bound by a comparable
obligation (including the same applicable period(s)), provided that nothing in
this Agreement shall prevent any Holder that is a partnership, limited liability
company or corporation from making a distribution of Registrable Securities to
the partners, members or shareholders of such partnership, limited liability
company or corporation or a transfer to an Affiliate that is otherwise in
compliance with applicable securities laws, so long as such distributees agree
to be so bound.  The Company further agrees not to effect (other than pursuant
to such registration or pursuant to a Special Registration) any public sale or
distribution, or to file any Registration Statement (other than such
registration or a Special Registration) covering any of its Equity Securities,
or any securities convertible into or exchangeable or exercisable for such
securities, during the Holdback Period with respect to an underwritten offering
other than a Specified Non-Marketed Offering, if required by the managing
underwriter, provided that notwithstanding anything to the contrary in this
ARTICLE I, the Company’s obligations under this Section 1.9 shall not apply
during any 12-month period for more than an aggregate of 180 days with respect
to any Short Form Registrations or Shelf Underwritten Offerings.

 

1.10     No Inconsistent Agreements.  The Company will not enter into any
agreement with respect to its securities that is inconsistent with or violates
the rights granted to the Holders in this Agreement or grant any demand
registration rights exercisable prior to the time the Investors may first
exercise their rights under Section 1.1 above.  Except as provided in this
Agreement, the Company will not grant to any Holder or other holder of any
securities of the Company registration rights with respect to such securities
that are pari passu to the rights granted under this ARTICLE I without the prior
consent of the Board, and the Company will not grant to any holder or
prospective holder of any securities of the Company registration rights with
respect to such securities that are senior to the rights granted under this
ARTICLE I to the Investors without the prior written consent of each of the
Investors.

 

15

 

  

1.11         Stock Splits, etc.  Each party agrees that it will vote to effect a
stock split (forward or reverse, as the case may be) with respect to any capital
stock of the Company in connection with any registration of such capital stock,
if the Board determines, following consultation with the managing underwriter
(or, in connection with an offering that is not underwritten, an investment
banker) that a stock split would facilitate or increase the likelihood of
success of the offering.  Each party agrees that any number of shares of capital
stock of the Company referred to in this Agreement shall be equitably adjusted
to reflect any stock split, stock dividend, stock combination, recapitalization,
or similar transaction.

 

Article II
DEFINITIONS

 

2.1           Certain Definitions.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person;
(ii) any Person directly or indirectly owning or Controlling ten percent or more
of any class of outstanding voting securities of such Person; or (iii) any
officer, director, general partner, or trustee of any such Person described in
clause (i) or (ii).  For the avoidance of doubt, for purposes of this Agreement,
each of D. E. Shaw & Co., L.P., D. E. Shaw & Co., L.L.C., and David E. Shaw
shall constitute “Affiliates” of each of the D. E. Shaw Investors.

 

“Affiliated Persons” means, with respect to any Investor, any investment funds
affiliated with or advised by an Affiliate of such Investor (or any wholly owned
direct or indirect Subsidiaries of any such funds) and (a) with respect to each
D. E. Shaw Investor, any direct or indirect Subsidiary of D. E. Shaw & Co,
L.L.C. or D. E. Shaw & Co., L.P. and any D. E. Shaw Exempted Transferee and (b)
with respect to the GS Investors, any direct or indirect Subsidiary of The
Goldman Sachs Group, Inc. and any GS Exempted Transferee, and the other GS
Investor.

 

“Agreement” has the meaning set forth in the preamble.

 

“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, ordinances,
codes, or orders of any Governmental Entity; (b) any consents or approvals of
any Governmental Entity; and (c) any orders, decisions, injunctions, judgments,
awards, decrees of, or agreements with any Governmental Entity.

 

“Board” means the Board of Directors of the Company or any duly authorized
committee thereof.

 

“Business Day” means a day other than a Saturday, Sunday, or other day on which
commercial banks in New York City are authorized or required to close.

 

“Bye-Laws” means the Bye-Laws of the Company, as amended from time to time in
accordance with their terms and conditions and this Agreement.

 

16

 

 

“Common Shares” means the Common Shares of the Company, par value $0.0002 per
share, and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend, or combination, or any
reclassification, recapitalization, merger, consolidation, exchange, or other
similar reorganization.

 

“Commission” means the U.S. Securities and Exchange Commission or any other
federal agency administering the Securities Act.

 

“Company” has the meaning set forth in the preamble.

 

“Control” means the power to direct the affairs of a Person by reason of
ownership of voting securities, by contract, or otherwise.

 

“Covered Person” has the meaning set forth in Section 1.5(a) above.

 

“Demand Registration” has the meaning set forth in Section 1.1(a) above.

 

“D. E. Shaw Exempted Transferees” means the D. E. Shaw Investors and any wholly
owned direct or indirect Subsidiary of the D. E. Shaw Investors, which
Subsidiary is organized in the United States.

 

“D. E. Shaw Investors” has the meaning set forth in the preamble.

 

“Equity Securities” means any and all (a) Common Shares, (b) Preferred Shares,
or (c) securities of the Company convertible into, or exchangeable or
exercisable for, Common Shares, and options, warrants, or other rights to
acquire Common Shares.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

“Excluded Person” means directors, officers, employees, agents, general or
limited partners, managers, members, shareholders or Affiliates of the
Shareholders, or any director, officer, employee, agent, general or limited
partner, manager, member, stockholder, or Affiliate of any of the foregoing,
whether or not a director or officer of the Company or any of its Subsidiaries.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc., or any
successor thereto.

 

“Free Writing Prospectus” has the meaning set forth in Section 1.3(b) above.

 

“Governmental Entity” means any Bermuda or U.S. federal, state, local or foreign
court, legislative, executive, or regulatory authority, or agency.

 

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

 

17

 

 

“GS Exempted Transferee” means one or more funds managed by Raanan Agus and
Kenneth Ebert, and in which Gaurav Bhandari is involved, provided that such fund
or funds are controlled directly or indirectly by The Goldman Sachs Group, Inc.

 

“GS Investors” has the meaning set forth in the preamble.

 

“Holdback Period” means, with respect to any registered offering covered by this
Agreement, 90 days after and during the ten days before, the effective date of
the related Registration Statement or, in the case of a takedown from a shelf
Registration Statement, 90 days after the date of the prospectus supplement
filed with the SEC in connection with such takedown and during such prior period
(not to exceed ten days) as the Company has given reasonable written notice to
the holder of Registrable Securities, in each or such shorter time as may be
agreed by the underwriters in any underwritten offering.

 

“Holder” means any holder of outstanding Registrable Securities who is a party
to this Agreement or to whom the benefits of this Agreement have been validly
assigned in accordance with this Agreement.

 

“Holders’ Counsel” has the meaning set forth in Section 1.4(b) above.

 

“Investor Group” means, with respect to any Investor, such Investor and any of
its Affiliated Persons that are Shareholders.

 

“Investors” has the meaning set forth in the preamble.

 

“Management Investors” has the meaning set forth in the preamble.

 

“Original Investors” has the meaning set forth in the recitals.

 

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof, or any Group comprised of two or more of the foregoing.

 

“Piggyback Registration” has the meaning set forth in Section 1.2(a) above.

 

“Preferred Shares” means the preferred shares of the Company issued in
accordance with the Bye-Laws.

 

“Public Offering” means an offering of Common Shares pursuant to a Registration
Statement filed in accordance with the Securities Act.

 

“Register,” “registered” and “registration” refers to a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such Registration
Statement, and compliance with applicable state securities laws of such states
in which Holders notify the Company of their intention to offer Registrable
Securities.

 

18

 

 

“Registrable Securities” means (i) all Shares; (ii) any other stock or
securities that the Holders of the Shares may be entitled to receive, or will
have received, upon exercise or conversion of the Shares or otherwise pursuant
to such Holders’ ownership of the Shares, in lieu of or in addition to Shares;
or (iii) any Equity Securities issued or issuable directly or indirectly with
respect to the securities referred to in the foregoing clause (i) or (ii) above
by way of conversion or exchange thereof or share dividend or share split or in
connection with a combination of shares, recapitalization, reclassification,
merger, amalgamation, arrangement, consolidation, or other reorganization.  As
to any particular securities constituting Registrable Securities, such
securities will cease to be Registrable Securities when (x) they have been
effectively registered or qualified for sale by prospectus filed under the
Securities Act and disposed of in accordance with the Registration Statement
covering therein; (y) they have been sold to the public pursuant to Rule 144 or
Rule 145 or other exemption from registration under the Securities Act; or (z)
they are able to be sold by their Holder without restriction as to volume or
manner of sale pursuant to Rule 144 and are held by a Holder of three (3)
percent or less of the applicable class outstanding.

 

“Registration Expenses” has the meaning set forth in Section 1.4(a) above.

 

“Registration Request” has the meaning set forth in Section 1.1(a) above.  The
term Registration Request will also include, where appropriate, a Short-Form
Registration request made pursuant to Section 1.1(c) above.

 

“Registration Statement” means the prospectus and other documents filed with the
Commission to effect a registration under the Securities Act.

 

“Requesting Holder(s)” means, (i) with respect to a Demand Registration, the
Original Investor or Original Investors who make the applicable Registration
Request, (ii) with respect to a Shelf Underwritten Offering, the Original
Investor or Original Investors who deliver the applicable Underwritten Shelf
Take-Down Notice and (iii) with respect to a Shelf Offering, the Holder or
Holders who deliver the applicable Shelf Take-Down Notice.

 

“Rule 144” means Rule 144 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Rule 144A” means Rule 144A under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Rule 145” means Rule 145 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Rule 415” means Rule 415 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Rule 433” means Rule 433 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

19

 

 

“Selling Expenses” means all underwriting discounts, selling commissions, and
transfer taxes applicable to the sale of Registrable Securities under this
Agreement and any other Registration Expenses required by Applicable Law to be
paid by a selling Holder.

 

“Shareholders” means (i) the Investors and (ii) any other holder of any Equity
Securities that becomes a party to this Agreement after the date and pursuant to
the terms and conditions of this Agreement; provided that any Person shall cease
to be a Shareholder if he, she, or it no longer is the holder of any Equity
Securities.

 

“Shares” means issued and outstanding Common Shares.  

 

“Shelf Offering” has the meaning set forth in Section 1.7(b) above.

 

“Shelf Take-Down Notice” has the meaning set forth in Section 1.7(b) above.

 

“Shelf Underwritten Offering” has the meaning set forth in Section 1.7(a) above.

 

“Short-Form Registration” has the meaning set forth in Section 1.1(c) above.

 

“Special Registration” means the registration of (i) Equity Securities and/or
options or other rights in respect of Equity Securities solely registered on
Form S-4 or Form S-8 or (ii) shares of equity securities and/or options or other
rights in respect of Equity Securities to be offered to directors, members of
management, employees, consultants or sales agents, distributors, or similar
representatives of the Company or its direct or indirect Subsidiaries or in
connection with dividend reinvestment plans, in each case approved, if required,
pursuant to the terms and conditions of this Agreement.

 

“Specified Non-Marketed Offering” means a distribution of Registrable Securities
pursuant to a shelf Registration Statement pursuant to Section 1.7 above, where
the Registrable Securities covered by the applicable Take-Down Notice (i)
constitute less than ten percent of the outstanding equity securities of the
Company and (ii) are not to be marketed to the general public pursuant to the
applicable plan of distribution.

 

“Subsidiary” means each Person in which a Person owns or Controls, directly or
indirectly, capital stock or other equity interests representing more than 50
percent of the outstanding capital stock or other equity interests.

 

“Underwritten Shelf Take-Down Notice” has the meaning set forth in Section
1.7(a) above.

 

Article III
MISCELLANEOUS

 

3.1           Further Assurances.  Each party to this Agreement shall do and
perform or cause to be done and performed all such further acts and things, and
shall execute and deliver all such further agreements, certificates,
instruments, and documents, as any of the Investors reasonably may request, in
order to carry out the provisions of this Agreement and the consummation of the
transactions contemplated by this Agreement.

 

20

 

 

3.2           Amendment; Exercise of Rights and Remedies; Waivers.  Except as
otherwise provided in this Agreement, the provisions of this Agreement may be
amended or waived only upon the prior written consent of the Company and each of
the Original Investors, or if no Investors remain Holders, the Holders of a
majority of the Registrable Securities, provided that in the event that such
amendment or waiver would adversely affect a Holder or group of Holders in a
manner different from any other Holders, then such amendment or waiver will
require the consent of such Holder or the Holders of a majority of the
Registrable Securities of such group adversely affected.  A copy of each such
amendment shall be sent to each Holder and shall be binding upon each
Shareholder; provided, further, that the failure to deliver a copy of such
amendment shall not impair or affect the validity of such amendment.

 

3.3           No Third Party Beneficiaries.  Nothing expressed or referred to in
this Agreement will be construed to give any Person, other than the Company and
the Shareholders, their respective Excluded Persons and Persons entitled to
indemnification pursuant to Section 1.5 above (to the extent provided in Section
1.5 above), any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.

 

3.4           Successors, Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, and their respective
successors, heirs, legal representatives and permitted assigns, including and
without the need for an express assignment, subsequent holders of Registrable
Securities.  Whether or not any express assignment shall have been made, the
provisions of this Agreement which are for the benefit of the parties hereto
other than the Company shall also be for the benefit of and enforceable by any
subsequent Shareholders, subject to the provisions contained herein.

 

3.5           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed duly given (a) on the date of
delivery if delivered personally, or by facsimile, upon confirmation of receipt;
(b) on the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service; or (c) on the third Business Day following
the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid.  All notices under this Agreement shall be delivered
to the addresses set forth on the attached Annex A to this Agreement, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

3.6           Severability.  If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any Applicable Law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect.  Notwithstanding the foregoing, upon such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.

 

3.7           Headings; Construction.  The headings contained in this Agreement
are for purposes of convenience only and shall not affect the meaning or
interpretation of this Agreement.  All references in this Agreement to Articles,
Sections, Exhibits, and Annexes shall be deemed references to Articles and
Sections of, and Exhibits and Annexes to, this Agreement

 

21

 

 

unless the context shall otherwise require.  Whenever this Agreement provides
for any authority, action, approval, consent, or determination that may be
exercised, taken, or made by a party, except as otherwise expressly provided,
such authority, action, approval, consent, or determination may be exercised,
taken, or made based on such party’s absolute and sole discretion.  Whenever
this Agreement grants any party the right to consent to an action, such consent,
if granted, does not imply any other consent in the future, and no reason need
be given for the failure to consent at any time.  For the avoidance of doubt,
whenever this Agreement provides for the approval of Shareholders or
shareholders, such approval may be given in writing by the requisite
Shareholders or shareholders for such approval, as applicable, and such
approvals shall not be required to be (but may also be) given at a meeting of
shareholders of the Company or pursuant to a written consent in lieu of a
shareholders meeting.  The definitions given for terms in ARTICLE II above and
elsewhere in this Agreement shall apply equally to both the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine, and neuter forms.  References in
this Agreement to any agreement or letter (including this Agreement) shall be
deemed references to such agreement or letter as it may be amended, restated, or
otherwise revised from time to time.  Except where expressly specified to the
contrary, whenever the words “include,” “includes,” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” All references in this Agreement to “days” refer to calendar days,
unless specified otherwise.

 

3.8           Entire Agreement.  This Agreement constitutes the entire
agreement, and supersedes all prior agreements, understandings, negotiations,
and statements, both written and oral, among the parties or any of their
Affiliates with respect to the subject matter contained in this Agreement,
including the Shareholders Agreement (which has been terminated).

 

3.9           Governing Law; Jurisdiction; Waiver of Jury Trial.  All disputes,
claims, or controversies arising out of or relating to this Agreement, or the
negotiation, validity, or performance of this Agreement, or the transactions
contemplated by this Agreement shall be governed by and construed in accordance
with the laws of the State of New York.  In any action or proceeding between any
of the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, each of the parties to this
Agreement: (a) irrevocably and unconditionally consents and submits, for itself
and its property, to the exclusive jurisdiction and venue of the courts of the
State of New York or the United States District Court, in each case located in
the Borough of Manhattan in New York City; (b) agrees that all claims in respect
of such action or proceeding must be commenced, and may be heard and determined,
exclusively in the courts of the State of New York or the United States District
Court, in each case located in the Borough of Manhattan in New York City; (c)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in the courts of the State of New York or the United States
District Court, in each case located in the Borough of Manhattan in New York
City; and (d) waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in the courts
of the State of New York or the United States District Court, in each case
located in the Borough of Manhattan in New York City.  Each party to this
Agreement agrees that a final judgment in any such action or proceeding may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.  EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND

 

22

 

 

AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.09.  

 

3.10         Enforcement.  The parties to this Agreement agree that irreparable
damage would occur in the event that any of the provisions of this Agreement to
be performed by any party hereto were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that each
non-breaching party hereto shall be entitled to an injunction or injunctions or
such other equitable relief as may be deemed proper by a court of competent
jurisdiction to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy or relief to which the parties hereto are entitled at law or in
equity.  In the event that the Company or one or more Shareholders shall file
suit to enforce the covenants contained in this Agreement (or obtain any other
remedy in respect of any breach thereof), the prevailing party in the suit shall
be entitled to recover, in addition to all other damages to which it may be
entitled, the costs incurred by such party in conducting the suit, including
reasonable attorney’s fees and expenses.

 

3.11         Counterparts.  This Agreement may be executed in any number of
counterparts, including by facsimile, each of which shall be an original, but
all of which together shall constitute one and the same instrument.

 

[The remainder of this page is intentionally left blank.]

 

23

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to he executed on its behalf by its officer or
representative thereunto duly authorized) as of the date first above written.

 

  JAMES RIVER GROUP HOLDINGS, LTD.         By: /s/ Gregg Davis     Name: Gregg
Davis     Title: Chief Financial Officer

 

[Signature Page to the Registration Rights Agreement]

 

 

  

 

  D. E. SHAW CF-SP FRANKLIN, L.L.C.   By:  D. E. Shaw & Co., L.L.C., as managing
member         By: /s/ Bryan Martin     Name: Bryan Martin     Title: Authorized
Signatory

 

  D. E. SHAW CH-SP FRANKLIN, L.L.C.   By:  D. E. Shaw & Co., L.L.C., as managing
member         By: /s/ Bryan Martin     Name: Bryan Martin     Title: Authorized
Signatory

 

  D. E. SHAW OCULUS PORTFOLIOS, L.L.C.   By:  D. E. Shaw & Co., L.L.C., as
managing member         By: /s/ Bryan Martin     Name: Bryan Martin     Title:
Authorized Signatory

 

[Signature Page to the Registration Rights Agreement]

 

 

  

 

  THE GOLDMAN SACHS GROUP, INC.         By: /s/ Raanan Agus     Name: Raanan
Agus     Title: Authorized Signatory

 

  GOLDMAN SACHS JRVR INVESTORS OFFSHORE, L.P.         By: /s/ Raanan Agus    
Name: Raanan Agus     Title: Authorized Signatory

 

[Signature Page to the Registration Rights Agreement]

 

 

  

 

  /s/ J. Adam Abram     J. Adam Abram

 

  /s/ Michael T. Oakes     Michael T. Oakes

 

[Signature Page to the Registration Rights Agreement]

 

 

  

  

  MANAGEMENT INVESTORS:       /s/ Gregg Davis   Name: Gregg Davis       /s/
Michael E. Crow   Name: Michael E. Crow       /s/ E. Caperton Lauver   Name: E.
Caperton Lauver       /s/ C. Kenneth Mitchell   Name: C. Kenneth Mitchell      
/s/ Ann M. Person   Name: Ann M. Person       /s/ John G. Clarke   Name: John G.
Clarke       /s/ Ronald S. Serbin   Name: Ronald S. Serbin           Name:      
    Name:           Name:

 

[Signature Page to the Registration Rights Agreement]

  

 

  

 

Annex A

 

NOTICE ADDRESSES

 

If to the Company, to:

 

James River Group Holdings, Ltd. Clarendon House 2 Church Street Hamilton HM 11
Bermuda Attention: Charles Collis, Esq. Telephone:  (441) 295-1422 Facsimile:
(441) 292-4720

 

with a copy to (which shall not constitute notice) each Original Investor and:

 

Bryan  Cave LLP 1290 Avenue of the Americas New York, NY  10104 Attention:
Kenneth L. Henderson, Esq. Telephone:  (212) 541-2000 Facsimile: (212) 909-4630

 

If to any D. E. Shaw Investor, to it at:

 

Tower 45, 39th Floor 120 West 45th Street, New York, NY  10036 Attention: Andrew
Lindholm, Esq. Telephone:  (212) 478-0000 Facsimile: (212) 478-0100

 

with a copy to (which shall not constitute notice):

 

Debevoise & Plimpton LLP 919 Third Avenue New York, NY  10022 Attention: Andrew
L. Sommer and Peter J. Loughran Telephone:  (212) 909-6000 Facsimile: (212)
909-6836

 

 

  

 

If to the GS Investors, to:

 

The Goldman Sachs Group, Inc. and Goldman Sachs JRVR Investors Offshore, L.P. 85
Broad Street, 28th Floor New York, NY  10004 Attention: Gaurav Bhandari and
Sabrina Liak Telephone:  (212) 902-8872 Facsimile: (212) 256-4869

 

with a copy to (which shall not constitute notice):

 



Fried, Frank, Harris, Shriver & Jacobson LLP 801 17th Street, N.W. Washington,
DC 20006 Attention: Brian T. Mangino Telephone:  (202) 639-7258 Facsimile: (212)
639-7003



 

If to any Management Investor, to such Management Investor in care of the
Company, to:

 

James River Group Holdings, Ltd. Clarendon House 2 Church Street Hamilton HM 11
Bermuda Attention: Charles Collis, Esq. Telephone:  (441) 295-1422 Facsimile:
(441) 292-4720

 

with a copy to (which shall not constitute notice):

 

 

 